                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

HUAWEI TECHNOLOGIES CO., LTD.,                   §
and FUTUREWEI TECHNOLOGIES,                      §
INC.                                             §
                                                 §   Civil Action No. 4:17-CV-00893
v.                                               §   Judge Mazzant
                                                 §
YIREN RONNIE HUANG, and CNEX                     §
LABS, INC.                                       §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants CNEX Labs, Inc. and Yiren “Ronnie” Huang’s

Motion to Dismiss Plaintiffs’ Second Amended Complaint for Failure to State a Claim Under Rule

12(b)(6) (Dkt. #63). Having considered the motion and the relevant pleadings, the Court finds that

Defendants’ motion should be denied.

                                        BACKGROUND

       Plaintiff Huawei Technologies Co., Ltd. (“Huawei”) is a multinational networking and

telecommunications equipment and services company headquartered in China. Plaintiff Futurewei

Technologies, Inc. (“Futurewei”) is a subsidiary of Huawei with several offices throughout the

United States.    In December 2010, Futurewei offered Yiren “Ronnie” Huang (“Huang”)

employment as a Principal Engineer for its solid-state drive (“SSD”) storage group, to assist in

development and implementation of Advance Computing Network (“ACN”), non-volatile

memory express (“NVMe”), and SSD technology. Huang accepted the offer in January 2011. At

the Futurewei new hire orientation, Huang signed an employment contract that contained

provisions relating to non-disclosure, non-competition, and non-solicitation.

       Based on Huang’s job responsibilities, Plaintiffs contend that Huang had access to

confidential, proprietary, and trade secret information. On May 31, 2013, Huang ended his
employment with Futurewei. On June 3, 2013, Huang, along with others, incorporated CNEX

Labs, Inc. (“CNEX”). Plaintiffs allege, among other things, that Huang incorporated CNEX to

compete directly with Plaintiffs, Huang is using Plaintiffs’ confidential, proprietary, and trade

secret information to develop and improve SSD technology and NVMe related technology for

CNEX, and further that Huang and CNEX are improperly soliciting employees away from

Plaintiffs. Additionally, Plaintiffs allege that Huang started to engage in this behavior informally

prior to leaving Futurewei. Plaintiffs further contend that Huang and CNEX began filing patent

applications in June 2013, using the information that Huang obtained through his employment

with Futurewei. Finally, and at issue in this motion, Plaintiffs assert that Defendants interfered

with potential business contacts by allowing and encouraging Huang to violate his employment

contract.

       Plaintiffs filed suit in the Eastern District of Texas on December 28, 2017, against

Defendants seeking declaratory judgement and alleging a variety of causes of action including

tortious interference with prospective business relations and unfair competition under the Lanham

Act (Dkt. #1). In response to this Complaint, Defendants filed their Initial Motion to Dismiss on

February 2, 2018 (Dkt. #14). Plaintiffs filed a response (Dkt. #22), but also filed Plaintiffs’ First

Amended Complaint (Dkt. #27). In response to the First Amended Complaint, on March 9, 2018,

Defendants filed a Motion to Dismiss (Dkt. #34).

       On April 25, 2018, the Court issued a Memorandum Opinion and Order granting Plaintiffs

leave to file an amended complaint to address the deficiencies in Count 13 tortious interference

with prospective business relation and Count 21 unfair competition under the Lanham Act

(Dkt. #59). Subsequently, Plaintiffs filed their Second Amended Complaint on May 9, 2018

(Dkt. #61). In response to the Second Amended Complaint, on May 24, 2018, Defendants filed




                                                 2
the present Motion to Dismiss (Dkt. #63). Plaintiffs filed a response (Dkt. #68), Defendants filed

a reply (Dkt. #71), and Plaintiffs filed a sur-reply (Dkt. #72).

                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. ‘“A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.’” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).




                                                   3
           In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

    of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

    disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

    U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

    if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

    facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

    or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

    evaluation will “be a context-specific task that requires the reviewing [C]ourt to draw on its judicial

    experience and common sense.” Iqbal, 556 U.S. at 679.

           Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

    accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

    Twombly, 550 U.S. at 570).

                                                ANALYSIS

           After reviewing the current complaint, the motion to dismiss, the response, the reply, and

    the sur-reply, the Court finds that the Plaintiffs have stated plausible claims for purposes of

    defeating a Rule 12(b)(6) motion to dismiss.

.                                             CONCLUSION

           It is therefore ORDERED that Defendants CNEX Labs, Inc. and Yiren “Ronnie” Huang’s

    Motion to Dismiss Plaintiffs’ Second Amended Complaint for Failure to State a Claim Under Rule

    12(b)(6) (“Motion to Dismiss”) (Dkt. #63) is hereby DENIED.
           SIGNED this 2nd day of October, 2018.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
                                                   4
